DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 07/05/2022 is acknowledged.
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahr et al. (US Patent 5,958,979, disclosed by applicant) in view of Hausmanns et al. (US Patent Pub. 2004/0087669).
Lahr et al. disclose stabilized medicaments containing thyroid hormone (ABSTRACT).  Lahr et al. disclose formulation comprising starch, levothyroxine and may be filled in capsules (column 3, line 4, 42 and 43; examples). 
Lahr et al. differs from the instant claims insofar as they do not disclose a soft capsule comprising high-amylose starch.
Hausmanns et al. disclose soft capsuled that consist of a gel from a starch mixture (ABSTRACT).  Hausmanns et al. disclose the capsules comprise native starches having a high amylose weight fraction greater than 70% ([0027]).  Hausmanns et al disclose the soft capsules have greatly increased strength compared with conventional soft capsules ([0034]).  Hausmanns et al. disclose a formulation of high-amylose starch at a concentration at about 9% and  glycerol at a concentration of about 1% ([EXAMPLE 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a soft capsule comprising high amylose for the thyroid hormone of Lahr motivated by the desire to form a capsule having greatly increased strength as taught by Hausmanns.  It would have been obvious to have varied the concentration of components by routine experimentation.

 
Claim(s) 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahr et al. (US Patent 5,958,979, disclosed by applicant) in view of Hausmanns et al. (US Patent Pub. 2004/0087669) and Gennadios (US Patent 6,214,376).
Lahr in view of Hausmanns is discussed above and differs from the instant claims insofar as they do not teach a capsule comprising xanthan and carrageenan.
Gennadios discloses soft capsules comprising carrageenan at a concentration of about 1.5%, xanthan gum at a concentration of about 0.25% and glycerin at a concentration of about 7% (column 8, composition 14).  Gennadios discloses the soft gel capsules provide a unique combination of physical properties (column 3, lines 26-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the combination of carrageenan, xanthan gum and glycerin in the capsules of Lahr in view of Hausmanns motivated by the desire to create unique physical properties as taught by Gennadios.  It would have been obvious to have varied the concentrations of the components of the capsules by routine experimentation.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612